MORRISON, Judge.
The information attempts to charge a violation of Article 567b, Vernon’s Ann. P.C., for delivering a worthless check in the sum of $10.00; the punishment assessed was 30 days in jail and a fine of $150.00.
Neither the complaint nor the information charges that the check was given with intent to defraud. The intent to defraud is an essential element of the offense. Art. 567b, Sec. 1, supra, Wright v. State, 168 Tex.Cr.R. 214, 324 S.W.2d 883, Martinez v. State, Tex.Cr.App., 325 S.W.2d 145, and the cases there cited.
The judgment is reversed and the prosecution is ordered dismissed.